Citation Nr: 0307325	
Decision Date: 04/16/03    Archive Date: 04/24/03	

DOCKET NO.  96-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 40 percent disabling.   

(The issues of entitlement to service connection for a 
cervical spine disorder, to include on a secondary basis; 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
sinusitis; entitlement to an increased (compensable) 
evaluation for rheumatic heart disease; entitlement to 
compensation under 38 U.S.C.A. § 1151 (West Supp. 2002) for a 
liver condition, are the subjects of a separate decision).


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1957, and from October 1957 to October 1961. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO), which granted a 20 percent rating for the 
veteran's service-connected low back strain.  In August 1995, 
the veteran filed a notice of disagreement contesting the 
assignment of the 20 percent rating for that disability.  In 
March 1996, the veteran was furnished a statement of the 
case.  In May 1996, the veteran filed his substantive appeal 
(VA Form 9).  By a Hearing Officer's Decision, dated in 
January 1997, the disability evaluation for the service-
connected low back strain was increased to 40 percent 
disabling.

In February 1998, the Board issued a decision that denied an 
evaluation in excess of 40 percent for low back strain.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 1999 order, 
the Court granted a joint motion for remand, vacated the 
Board's February 1998 decision, and remanded the case for 
compliance with the instructions contained in the joint 
motion.

In January of 2000, the Board issued a separate decision that 
again denied an evaluation in excess of 40 percent for low 
back strain.  In a June 2000 order, the Court granted the 
parties' joint motion for remand, vacated the January 2000 
Board decision, and remanded the case to Board for compliance 
with the instructions contained in the joint motion.

In November 2000, the Board remanded the case to the RO for 
further development.  Specifically, the RO was requested to 
afford the veteran a VA orthopedic examination in order to 
adequately assess the functional impairment caused by the 
service-connected low back strain to include any impairment 
attributable to symptoms of intervertebral disc syndrome 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  This matter is once again 
before the Board.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directive, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the November 2000 Remand, the Board instructed that the 
veteran be provided with a VA orthopedic examination, for the 
purpose of obtaining objective clinical findings regarding 
his complaints of low back pain radiating downward to both 
legs, and to identify any related functional loss associated 
with the service-connected low back strain.  The examiner was 
specifically requested to identify symptoms of intervertebral 
disc syndrome, if any, and to comment on the presence and 
absence of specific symptoms.  

In response to the remand, the veteran was provided a VA 
orthopedic examination in May 2001, in which the veteran's 
examiner appears not to have reviewed the veteran's claims 
file prior to the examination.  Additionally while the 
examination made some of the specific clinical findings 
requested by the Board, the examination report did not 
include comments as to the functional impairment, if any, of 
the veteran's low back due to pain pursuant to the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and the guidelines set forth 
in DeLuca v. Brown, 8 Vet. App. 205 (1995).  Also, there were 
no specific findings by the VA examiner that addressed 
whether the veteran demonstrated symptoms and/or 
manifestations compatible with intervertebral disc syndrome, 
and; if so, to what degree the veteran has relief of his any 
identified symptoms or manifestations.  In essence, the May 
2001 VA examination did not include clear medical findings or 
opinion in response to the questions posed by the Board.  See 
Stegall v. West, supra.

Furthermore, diagnostic testing done in connection with this 
examination, specifically the June 2001 magnetic resonance 
imaging (MRI) of the lumbar spine was neither reviewed nor 
discussed by the veteran's VA examiner as an addendum to the 
May 2001 VA examination report.  

The Board further observes that during the pendency of the 
appeal, the regulations governing the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, was revised.  See 66 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively), either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations of all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that require bed rest prescribed by a physician 
and treatment by a physician.  

Because the above-cited law changed during the pendency of 
this appeal, the veteran is entitled to the application of 
the version of the regulation that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1993) but see 
VAOPGCPREC 3-2000 (April 10, 2000) published at 65 Fed. Reg. 
33,422 (2002).  (The Board must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.)  In this case, the veteran and 
his representative have not been notified of the changes in 
the regulations and have not been afforded an opportunity to 
present relevant arguments.  Moreover, the RO has not had an 
opportunity to consider the veteran's claim under the new 
criteria.  Lastly, additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria and also to ensure compliance with the notice and 
duty to assist provisions contained in the Veterans Claims 
Assistance Act (VCAA) of 2000.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2000).

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran 
through his representative and request 
that he identify all VA and non-VA 
providers who possess records, not 
already associated with the claims 
folder, pertaining to treatment or 
evaluation of him in recent years for his 
service-connected low back disorder.  
After securing the necessary release, the 
RO should obtain all-identified records.  
The RO should then ensure that relevant 
records of contemporary VA treatment or 
clinical evaluations are associated with 
the veteran's claims file.  

2.  The RO should schedule the veteran 
for examination by a physician or 
physician's with the appropriate 
expertise to determine the nature and 
severity of orthopedic and neurologic 
manifestations of degenerative disc 
disease of the lumbosacral spine.  The 
claims folder must be made available to 
the examiner(s) for the review prior to 
the examination(s).  

3.  The examiner(s) is/are to identify 
all pertinent medical complaints, 
symptoms, and clinical findings, 
including specifically active and passive 
ranges of the low back in terms of 
degrees; the examiner(s) should also 
indicate the normal reference range of 
motion for the low back.  The examiner(s) 
should identify the presence or absence 
of persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological 
findings appropriate to the site of a 
diseased disc; the examiner(s) should 
specify whether the veteran has relief of 
any identified symptoms and, if so, to 
what degree.  The examiner(s) should 
include note of whether pain is 
admittedly manifested on movement of the 
lumbosacral spine and comment on the 
presence or absence of muscle atrophy, 
changes in the condition of the skin 
indicative of disease due to the service-
connected low back disorder, the presence 
or absence of any other objective 
manifestations that would demonstrate 
disease of functional impairment due to 
pain.  The examiner must specifically 
state whether the veteran's complaints 
and any claimed subjective manifestations 
are in keeping with the objectively 
demonstrated back pathology.  If 
necessary to ascertain that, the veteran 
should be afforded imaging or other 
diagnostic studies.  

4.  The examiner(s) is then requested to:  
(1) Express an opinion as to whether 
lumbar spine pain significantly limits 
the veteran's functional ability during 
flareups, or on repeated use over a 
period of time.  (2)  The examiner(s) 
should provide an opinion as to the 
nature of restrictions and overall impact 
of such disabilities on the veteran's 
ability to maintain employment.  (3)  The 
rationale for all opinions reached should 
be provided.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and ensure that it is adequate for 
appellate review.  See Stegall v. West, 
10 Vet. App. 489 (1998).  The RO is also 
asked to review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act and its 
implementing regulations are fully 
complied with and satisfied.  The RO 
should then readjudicate the issue of an 
increased evaluation in excess of 40 
percent for a low back strain, with 
consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40, 4.45 (2002).

6.  If the benefit sought on appeal remains denied, 
the veteran and his attorney should be furnished a 
supplemental statement of the case, containing all 
potentially applicable laws and regulations not 
previously included, and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by not reporting for any scheduled 
examinations, may result in the denial of the higher rating 
claim.  38 C.F.R. § 3.655 (2000).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




